Plaintiffs sued their alleged subtenant and the building’s corporate owner and president for damages for conversion of loft fixtures. Contrary to plaintiffs’ allegations, summary judgment was properly granted as they are not entitled to protection under the Loft Law because the loft has not been their primary residence since 1981 (Multiple Dwelling Law § 286 [6]; New York City Loft Board Regulations [Relating to Subletting, Subdivision, & Assignment] §B [4]; see Pendias v 3 E. 69th St. Assocs., 119 AD2d 467 [1st Dept 1986]). Nor have plaintiffs established the existence of material triable issues of fact as to whether the owner’s president acted in other than his *350corporate capacity to preclude the grant of summary judgment (Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338 [1974]). Concur—Rosenberger, J.P., Asch, Ellerin and Wallach, JJ.